Citation Nr: 9926391	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-46 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of 
circumcision, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1960 to 
May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation for residuals of circumcision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's residuals of circumcision include no more 
than symptoms analogous to superficial scarring, with 
tenderness and pain on objective demonstration.

3.  The veteran's residuals of circumcision do not produce 
deformity of the penis with loss of erectile power.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of circumcision have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115b, 4.118, 
Diagnostic Codes 7522, 7804 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for 
residuals of circumcision should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection in December 1986 
for residuals of a circumcision performed in service, 
evaluated as noncompensable.  The evaluation was increased to 
10 percent in January 1990.  A routine evaluation examination 
was performed in October 1993, and the 10 percent evaluation 
was continued in the rating decision now on appeal.  The 
veteran testified in his April 1995 hearing at the RO that at 
the time the circumcision was performed in 1961, the doctor 
informed him that he had cut the skin too deep.  The veteran 
stated that the sutures opened four or five times, each time 
having to be redone.  He described that there was a great 
deal of blood at the time the sutures broke, and that it took 
over two months for the incision to heal.  Since that time, 
the area around the stitches breaks out with bumps on it 
about two or three times per year, and causes itching.  At 
those times, it is irritated, and he must avoid intercourse.  
He uses an ointment that helps the irritation to resolve.  
The scarred area is very rough.

The claims file contains clinical records from the Huntington 
VA Medical Center (VAMC).  The veteran sought treatment in 
March 1989 for recurrent inflammation and infection at the 
site of his circumcision, and was given a provisional 
diagnosis of balanitis.  At a May 1989 examination, slight 
erythema around the site of the scar was observed.  The 
veteran was given Neosporin and vitamin E to put on the scar.  
In June 1989, he reported to the VAMC for follow up treatment 
as he had active lesions.  These were diagnosed as possible 
genital herpes, however it does not appear that that 
diagnosis was confirmed.  Records of examinations in May 1990 
and January 1991 also note the possibility of herpes, but the 
veteran denied this.  Treatment with Neosporin ointment was 
continued.  There are no further clinical treatment records 
in the claims file.

A VA examination was performed in August 1991.  The veteran 
had inflammation of the penis proximal to the circumcised 
area.  There were no vesicles, but there was tenderness over 
the affected area.  There were no complaints of sexual 
dysfunction.  At another examination in October 1993, the 
veteran complained of chronic irritation around the suture 
line and discomfort after intercourse.  The penis showed 
evidence of the suture holes, which were red and irritated.  
The glans and urethra were unremarkable.

At the recent examination performed in May 1998, the veteran 
stated that vesicles form on the penis about twice per year 
around the area of suturing, causing extreme itching.  He 
avoids intercourse during that time.  The itching is so 
severe he scratches in his sleep.  He has noticed a 
correlation between flare-ups and when he wears new shorts.  
Photographs were taken which show the area of redness which 
was just resolving from a recent acute episode, and the area 
of stitches that was hyperemic.

Where there is no diagnostic code provision directly 
applicable, a disability may be evaluated pursuant to an 
analogous code.  38 C.F.R. § 4.20.  The veteran's disability 
is evaluated under Diagnostic Code 7804 for superficial scars 
that are tender and painful on objective demonstration.  A 10 
percent evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Code provisions pertaining 
specifically to the penis do not provide a compensable 
evaluation in the veteran's case.  The veteran does not 
exhibit the symptomatology of a 20 percent evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code 7622, for deformity of 
the penis with loss of erectile power, as he has no such 
loss.  Nor is there any removal of the penis or glans as 
required for 38 C.F.R. § 4.115b, Diagnostic Codes 7620 and 
7621.  

The veteran's representative argues that the veteran should 
receive additional compensation pursuant to 38 C.F.R. § 4.40 
for limitation of function.  However, that provision pertains 
solely to disabilities of the musculoskeletal system set 
forth at 38 C.F.R. §§ 4.71a, 4.73.  38 C.F.R. § 4.40.  The 
veteran's disability is of an organ of the genitourinary 
system.

Nor is referral for extraschedular consideration warranted 
pursuant to 38 C.F.R. § 3.321(b)(1), as argued by the 
veteran's representative.  The veteran's disability does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no evidence of interference with 
employment or hospitalization.  The veteran stated he has 
flare-ups only twice a year, which are resolved with 
application of ointment and abstention from intercourse.  The 
extraschedular provision is not implicated by such infrequent 
symptomatology.



ORDER

The claim for an increased evaluation for residuals of 
circumcision is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

